Citation Nr: 1549534	
Decision Date: 11/24/15    Archive Date: 12/03/15

DOCKET NO.  09-14 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II, to include as related to herbicide exposure.

2.  Entitlement to a compensable disability rating for service-connected hypertension.

3.  Entitlement to a disability rating in excess of 10 percent for service-connected degenerative joint disease, right hip.

4.  Entitlement to a disability rating in excess of 10 percent for service-connected degenerative joint disease, left hip.

5.  Entitlement to an increased disability rating for service-connected degenerative disc disease of the lumbar spine, currently evaluated at 10 percent prior to January 27, 2012 and 20 percent thereafter.

6.  Entitlement to an increased initial disability rating for service-connected right knee osteoarthritis, currently with a noncompensable evaluation prior to January 27, 2012 and a 10 percent evaluation thereafter.

7.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1966 to June 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which granted the Veteran's claim for entitlement to service connection for right knee osteoarthritis and assigned a noncompensable evaluation.  In the same decision, the RO denied the Veteran's claim to reopen the issues of entitlement to service connection for diabetes mellitus, type II and a left knee disability, and denied his claims for entitlement to a compensable evaluation for hypertension, and evaluations in excess of 10 percent for degenerative joint disease of the left hip, degenerative joint disease of the right hip, and degenerative disc disease of the lumbar spine.  

In a June 2003 rating decision, the RO denied the Veteran's claim for entitlement to service connection for diabetes mellitus, type II.  The Veteran did not appeal the June 2003 RO rating decision, and new and material evidence was not submitted within the applicable appellate period, but additional relevant Service Personnel Records (SPRs) have been associated with the claims file since the decision was issued.  Any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  38 C.F.R. § 3.156(c).  The issue before the Board is therefore appropriately categorized as entitlement to service connection for diabetes mellitus, type II, as opposed to whether new and material evidence has been submitted sufficient to reopen the claim. 

A hearing was held on March 22, 2011, in Waco, Texas, before Kathleen K. Gallagher, a Veterans Law Judge (VLJ), who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.

In a December 2011 decision, the Board found that new and material evidence sufficient to reopen the issue of entitlement to service connection for a left knee disability had been submitted.  That issue, and the others here on appeal, were remanded for further development at that time.

In a September 2012 rating decision, the Appeals Management Center (AMC), granted service connection for left knee patellofemoral pain syndrome with degenerative joint disease, assigning a noncompensable evaluation from June 19, 2007 and a 10 percent evaluation from December 2, 2008.  Since service connection was granted, the Veteran's appeal as to the issue of entitlement to service connection for a left knee disability has become moot.  

Also in the September 2012 rating decision, the AMC increased the evaluations for right knee osteoarthritis to 10 percent and degenerative disc disease, lumbar spine to 20 percent, both effective January 27, 2012.  However, as these increases did not constitute full grants of the benefits sought, the Veteran's claims for increased disability ratings remains in appellate status for both the periods before and after January 27, 2012.  See AB v. Brown, 6 Vet. App. 35, 38- 39 (1993).  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  The Board has jurisdiction to consider the Veteran's possible entitlement to TDIU such a circumstance when the issue is raised by assertion or reasonably indicated by the evidence and is predicated at least in part on the severity of the service-connected disability in question, regardless of whether the RO has expressly addressed this additional issue.  See VAOPGCPREC 6-96 (Aug. 16, 1996); see also Caffrey v. Brown, 6 Vet. App. 377 (1994); Fanning v. Brown, 4 Vet. App. 225, 229 (1993); EF v. Derwinski, 1 Vet. App. 324 (1991).  In a July 2007 statement, the Veteran reported that he had lost a job and many work hours due to severe back and hip pain, and stated that his conditions have made it very difficult to earn a living because he cannot work.  In a subsequent October 2009 medical history, the Veteran described being unable to work due to pain in his neck, back, shoulder, and hips.  As entitlement to increased evaluations for service-connected back and bilateral hip conditions are issues here on appeal, the Board finds that the issue of entitlement to a TDIU has been raised, and it has thus been added to the issue list above. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Reasons for Remand:  To provide the Veteran with adequate VA examinations and medical opinions; request authorization for the release of outstanding private treatment records; send the Veteran notice and conduct initial development for a claim of entitlement to a TDIU.

The Veteran has not yet been provided with a VA examination in relation to his claim for entitlement to service connection for diabetes mellitus, type II.  In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court held that an examination is required when there is (1) competent evidence of a current disability or recurrent symptoms, (2) evidence establishing an "in-service event, injury or disease," (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  The threshold for finding a link between current disability and service so as to require medical examination is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006).  At the March 2011 Board hearing, the Veteran testified that he was given a diagnosis of diabetes mellitus, type II, in 2003.  A review of the Veteran's service treatment records includes a number of records documenting laboratory testing results.  Results of laboratory testing performed in October 1987, November 1987, November 1991, and December 1991 demonstrated elevated blood glucose levels.  A June 1987 examination report also documents a blood glucose level of 115 with trace albumin found on urinalysis.  This evidence is found to meet the low threshold requiring VA to provide the Veteran with VA examination and medical opinion, and such action should be undertaken on remand.

The Board previously remanded the appeals for increased evaluations for further development in December 2011, in part to provide the Veteran with examinations to aid in assessing the current severity and manifestations of the service-connected disabilities here on appeal.  At the Board hearing, the Veteran testified that because of his worsening service-connected orthopedic disabilities, he is unable to do yard work and normal chores, such as standing at the sink to wash dishes or cleaning around the house.  He further stated that he has to have someone drive him places, or else he has to stop multiple times to stand up and stretch, and that he cannot walk for long or his "back will give out."  He testified that he is in constant pain, but his levels of pain increase with minimal activity.  

Subsequent VA examination reports have largely left unaddressed the functional effects of flare-ups of symptoms:  a February 2013 VA examination of the knees stated that there were no flare-ups; a January 2012 VA joints examination noted that flare-ups were inapplicable because the Veteran reported constant moderately severe to severe pain in all four joints (bilateral knees and hips); a February 2013 VA spine examination noted no flares for the lumbar spine; and a January 2012 VA spine examination noted that there were no flares because the Veteran reported constant severe pain.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  For the reasons specified below, the Board finds that the proffered VA examination reports are inadequate for adjudicatory purposes.

In evaluating disability of the joints, the RO must analyze evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The Court has held that, in order to adequately portray the functional loss of musculoskeletal disabilities, examination reports must not only "express an opinion on whether pain could significantly limit functional ability during flare ups," but should also, if feasible, express any resultant loss in range of motion in terms of degrees of additional range of motion loss.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  

Despite the Veteran's lay reports of increasing pain following relatively-brief periods of use, and testimony that his back will "give out" if he walks too far, the more-recent VA examinations, as a whole, do not adequately address the functional effects of such flare-ups of symptomatology.  Although some of the examiners noted that flare-ups were inapplicable because the Veteran reports constant severe levels of pain, the Board recognizes that experiencing constant severe pain does not preclude the possibility of flare-ups which could result in even greater levels of pain and additional functional limitation.  For example, the November 2007 spine examination noted that the Veteran required bedrest during flare-ups for his lumbar spine pain, until medication provided some relief.  Although the Veteran has consistently reported  a worsening of his joint symptomatology, subsequent VA examination reports do not include consideration of additional functional limitation resulting from flare-ups.  Therefore, on remand, additional VA examination should be provided with regard to the Veteran's service-connected lumbar spine, right knee, and bilateral hip disabilities which sufficiently address the frequency and severity of flare-ups, and describe any additional functional limitation which results from such.

Pursuant to the Board's remand directives, the Veteran was provided with a VA examination to assess the current severity and manifestations of his service-connected hypertension, in February 2013.  The examiner noted that the Veteran takes continuous medication for hypertension, documented the results of blood pressure readings, and stated that there were no other pertinent physical findings, complications, conditions, signs or symptoms.  At the March 2011 Board hearing, the Veteran testified that he was under a cardiologist's care for erectile dysfunction and dizzy spells.  Private treatment records from October and November 2007 document dizziness and syncope due to postural hypotension/orthostatic hypotension with an onset correlated to an increase in the Veteran's hypertension medication dosage.  While service connection for erectile disorder has been granted, it is unclear from the current record with what frequency the Veteran experienced, or currently experiences, postural dizziness as a result of his treatment for hypertension.

An examination report from a January 2012 VA spine examination notes that the Veteran is on a number of medications resulting in side effects of nausea and dizziness, and that because he is on so many medications, the examiner was unable to tell which medication was contributing to this.  As the negative effects of medications utilized to treat service-connected disabilities are also to be considered when determining the proper disability rating(s), on remand, VA examiners should be asked to comment on the presence, severity, and frequency of such side effects.

Finally, in a July 2007 statement, the Veteran reported that he had lost a job and many work hours due to severe back and hip pain, and stated that his conditions have made it very difficult to earn a living because he cannot work.  In a subsequent October 2009 medical history, the Veteran described being unable to work due to pain in his neck, back, shoulder, and hips.  While these statements do not specifically assert entitlement to a TDIU, when the evidence of record is considered as a whole, the Board finds that the issue has been raised.  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part and parcel of an increased-rating claim when raised by the record.  The Board has jurisdiction to consider the Veteran's possible entitlement to TDIU in this circumstance when the issue is raised by assertion or reasonably indicated by the evidence and is predicated at least in part on the severity of the service-connected disability in question, regardless of whether the RO has expressly addressed this additional issue.  See VAOPGCPREC 6-96 (Aug. 16, 1996).  See also Caffrey v. Brown, 6 Vet. App. 377 (1994); Fanning v. Brown, 4 Vet. App. 225, 229  (1993); EF v. Derwinski, 1 Vet. App. 324 (1991).  The Board thus finds it necessary to remand the issue of entitlement to a TDIU for initial development and consideration, to include sending appropriate notice to the Veteran.

The Board notes that the Veteran has been awarded service connection for the following disabilities:  cervical spondylosis; degenerative disc disease (DDD), lumbar spine; radiculopathy, left upper extremity associated with cervical spondylosis; radiculopathy, sciatic nerve, left foot associated with DDD, lumbar spine; degenerative joint disease (DJD), right hip; DJD, left hip; left knee patellofemoral pain syndrome with DJD associated with right knee osteoarthritis; sebaceous cyst, right cheek; radiculopathy, right leg, associated with DDD, lumbar spine; right knee osteoarthritis; tinnitus; radiculopathy, femoral nerve, left foot, associated with DDD, lumbar spine; degenerative changes, left foot; hypertension; erectile dysfunction associated with hypertension; and bilateral hearing loss.  These service-connected disabilities have a combined disability rating of 90 percent, with at least one disability rated at 40 percent or greater.  For purposes of the regulation relating to a schedular TDIU, the Veteran's service-connected lower extremity radiculopathies and DDD of the lumbar spine are considered to be one disability, as they resulted from a common etiology or single accident.  See 38 C.F.R. §§  4.16(a), 4.25 (2015).  Although individual VA examination reports of record do provide some information regarding the limitations caused by individual service-connected disabilities, a number of the most recent examinations state that the Veteran's lumbar spine disability, bilateral knee disabilities, and bilateral hip disabilities do not impact his ability to work, despite notations that the Veteran experiences resulting functional impairment from these disabilities including pain on movement, disturbance of locomotion, and interference with sitting, standing and weight bearing, and that his knees and back necessitate the use of a cane and his joint disabilities limit the distance he can walk and time he can stand without increased pain.  Additionally, in light of all of his service-connected disabilities, the question of the Veteran's employability due to the combined effect of such disabilities is found to have not been adequately addressed.  Regarding a claim for TDIU, the duty to assist often requires VA to obtain an examination which includes an opinion on what effect the Veteran's service-connected disabilities have on his ability to work.  See Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  The Board finds that such an examination and opinion is needed in this case.  

It is the examiner's responsibility to furnish a full description of the effects of the service-connected disabilities upon the Veteran's ordinary activities which include employment.  See 38 C.F.R. § 4.10.  This description may include an opinion on such questions as whether the Veteran's conditions preclude standing for extended periods, lifting more than a certain weight, sitting for eight hours a day, or performing other specific tasks.  Moore v. Nicholson, 21 Vet. App. 211, 219 (2007) (the ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator), rev'd on other grounds sub nom. Moore v Shinseki, 555 F.3d 1369 (Fed. Cir. 2009); see also Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) (in a TDIU determination, VA's duty to assist does not require obtaining "a single medical opinion regarding the combined impact of all service-connected disabilities . . . ."); see also Smith v. Shinseki, 647 F.3d 1380, 1385-86 (Fed. Cir. 2011) (VA is not required to obtain an industrial survey from a vocational expert before making a TDIU determination but may choose to do so in an appropriate case).  The Board thus finds that the Veteran should be scheduled for a VA examination to assess the combined effect of his numerous service-connected disabilities on his employability.

Finally, pursuant to the Board's December 2011 remand instructions, the RO sent the Veteran a letter, also in December 2011, requesting that he provide an updated authorization and consent form for the release of private treatment records from Metroplex, as the most recent such record was from August 2009.  There is no indication in the file that the Veteran provided such authorization.   The duty to assist is by no means a one-way street, and a Veteran's obligation to provide certain facts, in this case by submitting an authorization form allowing VA to procure relevant private treatment records, is not an impossible or onerous task.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  However, as the Board is remanding the case for further development, on remand, the Veteran should be asked to provide the necessary authorization, and it should be explained that should he fail to respond, VA will be under no further duty to attempt to obtain these records.  On remand, the AOJ should also obtain any updated VA treatment records that have not yet been associated with the file.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify and provide a release form for any records of private treatment related to his service-connected disabilities that have not yet been associated with the file.  The Veteran should be notified that if he fails to provide the release form, VA will be unable to obtain the private treatment records for his file.  After securing any necessary written authorization from the Veteran, obtain the private records identified, to specifically include records of private treatment from August 2009 to present with Metroplex Medical.  If any records cannot be obtained after reasonable efforts have been made, notify the Veteran of the attempts made and allow him the opportunity to obtain the records.  

2.  Obtain any and all of the Veteran's VA treatment records from October 2014 to the present.  All efforts to obtain such records must be fully documented and VA facilities must provide a negative response if no records are found.

3.  Thereafter, send the Veteran an application for TDIU (VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability)) and an appropriate VCAA notification letter.  Conduct any development needed to adjudicate the issue of entitlement to a TDIU.

4.  Thereafter, arrange for the Veteran to undergo a VA examination with an appropriate medical professional for a medical opinion on the nature and etiology of the Veteran's diabetes mellitus, type II.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The claims file should be made available and reviewed by the examiner in conjunction with conducting the examination.  The examiner must specifically note on the VA examination report whether the Veteran's VA claims file, to include a copy of this remand, and any electronic records, were reviewed in connection with this examination.  

Thereafter, the examiner should provide an opinion as to whether the Veteran's diabetes mellitus, type II, at least as likely as not (50 percent probability or greater) arose during or within one year of active military service or is otherwise causally related to such service.

The Veteran served on active military service from October 1966 to June 1997.  In formulating an answer to the aforementioned question, the examiner's attention is directed to service treatment records including laboratory testing results from October 1987, November 1987, November 1991, and December 1991, and a June 1987 report of medical examination, demonstrating elevated blood glucose levels. 

The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.

A clear rationale for all opinions expressed should be provided and a discussion of the facts and medical principles involved should be included.  However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

5.  After completing parts one through three, arrange for the Veteran to undergo a VA examination with an appropriate medical professional to ascertain the current severity and manifestations of his service-connected hypertension.  All indicated studies, including blood pressure readings, must be conducted, and all findings must be reported in detail.  The claims file should be made available and reviewed by the examiner in conjunction with conducting the examination.  The examiner must specifically note on the VA examination report whether the Veteran's VA claims file, to include a copy of this remand, and any electronic records, were reviewed in connection with this examination. 

After reviewing the medical and lay evidence of record, and interviewing the Veteran, the examiner should identify any symptoms/functional effects that the Veteran has experienced at any time during the appeal period (June 2007 to present) that at least as likely as not (50 percent probability or greater) resulted from the Veteran's hypertension or hypertension medication(s).  If any such symptoms are identified, the examiner should document their frequency, duration, and severity, to the extent possible, based on the lay and medical evidence available.  

*The examiner's attention is directed to the Veteran's statements on the June 2007 claim for an increased rating, wherein he attributes blurred vision, dizziness, and tiredness to this disability.  A November 2007 private treatment record also noted the presence of orthostatic hypotension and resulting syncope that correlated with an increase in dosage of the Veteran's hypertension medication.

The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.

A clear rationale for all opinions expressed should be provided and a discussion of the facts and medical principles involved should be included.  However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

6.  After completing parts one through three, arrange for the Veteran to undergo VA joints examination(s) with an appropriate medical professional(s) to determine the current severity of his service-connected degenerative disc disease of the lumbar spine, degenerative joint disease of the bilateral hips, and bilateral knee disabilities.  All indicated studies, including range of motion studies using a goniometer, must be conducted, and all findings must be reported in detail.  The claims file should be made available and reviewed by the examiner in conjunction with conducting the examination.  The examiner must specifically note on the VA examination report whether the Veteran's VA claims file, to include a copy of this remand, and any electronic records, were reviewed in connection with this examination. 

After reviewing the medical and lay evidence of record, and interviewing the Veteran, the examiner should identify any symptoms/functional effects that the Veteran has experienced at any time during the appeal period (June 2007 to present) that at least as likely as not (50 percent probability or greater) represent side effects of medication taken by the Veteran for his service-connected joint disabilities.  If any such symptoms are identified, the examiner should document their frequency, duration, and severity, to the extent possible, to include documenting the Veteran's report of any resulting functional effects.

The examiner must then complete the following:

a.  Conduct full range of motion studies of the thoracolumbar spine, bilateral hips, and knees (together, "the joints"), and document findings in terms of degrees.  If there is clinical evidence of pain on motion, the examiner must indicate the specific degree of motion at which such pain begins.

b.  Provide specific findings as to the range of motion of the joints after three repetitions of movement, and state whether there is additional functional impairment due to pain, weakness, excess fatigability, and/or incoordination.  Any additional loss of range of motion upon repetitive motion testing should be noted in terms of degrees of motion lost as well as additional symptomatology which results, if possible.  If such information cannot be feasibly determined, the examiner must explain why this information cannot be provided.

c.  After reviewing the Veteran's complaints and medical history, and requesting further detail from the Veteran, if necessary, provide an opinion regarding whether there is additional functional impairment due to pain, weakness, excess fatigability, and/or incoordination during flare-ups for each of the joints.  The Veteran's reports of the effects, frequency and duration of flare-ups should be recorded with as much specificity as possible.  Any additional loss of range of motion of the joints during flare-ups should be noted in terms of degrees of motion lost as well as additional symptomatology which results, to the extent possible.  The examiner should consider the Veteran's described symptomatology, as well as medical evidence of record, in making this determination.  If approximate degrees of motion lost cannot be feasibly determined, the examiner must explain why this information cannot be provided.  The examiner is advised that reports of constant severe pain do not preclude the possibility of flare-ups resulting in even greater pain and impairment.

d.  With regard to the Veteran's lumbar spine, state whether the Veteran has any neurologic abnormalities present, including but not limited to any bowel or bladder impairment or radicular pain, and indicate whether it is at least as likely as not (50 percent probability or greater) that any such neurologic abnormality is related to the Veteran's service-connected lumbar disability.  For any neurological abnormality present, discuss the severity and symptoms associated with such manifestation.

e.  With regard to the Veteran's bilateral knees, indicate whether the Veteran has any recurrent subluxation and instability of the knee(s), and if so, note the extent and severity of such instability (i.e. slight, moderate, or severe).

In coming to this conclusion, the examiner should comment upon the Veteran's use of assistive devices including knee braces and a cane. 

f.  Comment on the functional impact of the joint disabilities on the Veteran's activities of daily living, to include occupational activities.

The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.

A clear rationale for all opinions expressed should be provided and a discussion of the facts and medical principles involved should be included.  However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

7.  After completing the development requested above, schedule the Veteran for appropriate VA medical examination(s) by an examiner or examiners with appropriate expertise to determine the impact of the Veteran's service-connected disabilities on his employability.  All findings should be reported in detail.  The examiner must be given full access to the Veteran's complete VA claims file and the Veteran's electronic records for review.  The examiner must specifically note on the VA examination report whether the Veteran's VA claims file, to include a copy of this remand and any electronic records, were reviewed in connection with this examination.  The examiner must elicit from the Veteran a full work and educational history.   

The AOJ should provide the examiner with a list of all service-connected disabilities.

The VA examiner must address the extent of functional and industrial impairment due to the Veteran's service-connected disabilities.  It is the examiner's responsibility to furnish a full description of the effects of the service-connected disabilities upon the Veteran's ordinary activity which include employment.  This description may include an opinion on such questions as whether the Veteran's conditions preclude standing for extended periods, lifting more than a certain weight, sitting for eight hours a day, or performing other specific tasks, such as those requiring extended concentration or fine motor skills.  

The examiner(s) must comment on the combined effect of the Veteran's service-connected disabilities on his ability to engage in any type of full-time employment, including any form of sedentary work.

The examiner must include in the examination report the rationale for any opinion expressed.  However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

8.  Thereafter, review the requested medical opinions to ensure responsiveness to, and compliance with, the directives of this remand; implement corrective procedures as necessary.

9.  After completing the above, and any additional development deemed necessary, readjudicate the Veteran's claim for entitlement to service connection for diabetes mellitus, type II, entitlement to an increased initial disability rating for right knee osteoarthritis, and entitlement to increased evaluations for hypertension, degenerative joint disease of the left and right hip, degenerative disc disease of the lumbar spine, and the associated claim for entitlement to a TDIU, in light of all evidence received.  If the benefits sought on appeal are not granted in full, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




